Citation Nr: 1534704	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  03-05 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to service-connected hammertoe of the left fifth toe.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1959 to November 1962 and from July 1964 to June 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Board has considered this issue several times, denying service connection in October 2006 and May 2012.  The Court of Appeals for Veterans' Claims (Court) vacated the Board's decision and remanded in July 2007 and March 2013.  Most recently, the Board remanded the issue for additional development in July 2014.


FINDINGS OF FACT

The weight of the evidence is against a finding that the current back disability is related to service or the service-connected hammertoe disability.


CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In September 2003 and March 2005, prior to final adjudication of his claims, the RO sent the Veteran letters, providing notice that satisfied the requirements of the VCAA. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran identified sources of private treatment.  VA contacted those private facilities and received treatment records, now associated with the claims file.  VA provided examinations and opinions for the back claim in July 2005, January 2009, and April 2015.  There is no indication or assertion that the examinations or opinions are inadequate.  Rather, the examiners discussed the current diagnoses and any possible causal relationship or aggravation from the service-connected hammertoe and thoroughly explained their conclusions.  

Following the Board's and the Court's remand directives, the AOJ requested opinions from Drs. RT and SAW in November 2014 letters.  The providers responded by sending records but no formal opinions.  In so doing, the RO substantially complied with the remand directives, and a further remand is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  The Board has carefully reviewed the record and determines there is no additional development needed for the claim.  

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. Service Connection

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

Service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection for the chronic diseases enumerated in 38 U.S.C.A. §§ 1101, 1112 may also be shown by lay evidence alone if the evidence shows a continuity of symptomatology for that chronic disease.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Alternatively, service connection may be granted on a secondary basis for a disability that is proximately due to or the result of (caused) or permanently worsened beyond its natural progression (aggravated) by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc); 38 C.F.R. § 3.310.

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to report symptoms and experiences observable by his senses; however, he is not competent to determine the cause of a back disability as this requires specialized medical training and testing to understand the complexities of the musculoskeletal system.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  The Board finds him credible as his statements are detailed and consistent.

Based on the evidence, the Board finds that the criteria for service connection for a low back disability have not been met.  See 38 C.F.R. § 3.303.

First, the evidence shows current low back disabilities.  The April 2015 VA examiner diagnosed arthritis and degenerative disc disease in the Veteran's back.  Private treatment records also show disc disease, lumbar spondylosis, and osteoarthritis.  The examiner in January 2009 diagnosed mild scoliosis.  

The evidence does not show an in-service incurrence to the Veteran's back.  Service treatment records are silent for treatment or complaints of back problems.  The October 1962 separation examiner found a normal spine, and the Veteran did not report any back problems in his separation questionnaire.  Similarly, he is not currently reporting an in-service back injury or onset of symptoms.  In VA examinations and private treatment, he has consistently reported the onset of symptoms around 2001.  Instead, he contends that his current back disabilities are caused by or aggravated by his service-connected hammertoe.  

Treatment records and VA examinations for hammertoe show pain, an altered gain, use of a cane, and difficulty walking for more than 10 to 15 minutes.  In statements to VA and at the January 2009 examination, the Veteran reported favoring his left leg because of the hammertoe.  Nevertheless, the weight of the evidence is against finding a relationship between the back disabilities and hammertoe disability.  The January 2009 VA examiner concluded that the back disabilities were not caused by or the result of hammertoe of the left foot as this has been present since 1965.  The examiner explained that there is no documentation of chronicity of a low back condition and the Veteran reported onset around the early 2000s.  The examiner would expect to see diffuse degenerative disc disease as compared to the local degenerative disc disease present in the Veteran, if the disease had been a problem for 40 years.  The examiner elaborated that the low back condition would have started sooner if it had been secondary to his foot disorder.  

The April 2015 VA examiner concluded that the low back disabilities were less likely than not caused by or aggravated beyond the natural progression by the hammertoe disability.  The examiner reasoned that hammertoe began in childhood; therefore, it is unlikely that a condition since childhood caused a back problem approximately 58 years later.  He noted that if there was no causal relationship, aggravation of the back condition beyond the natural progression was highly unlikely.  The examiner cited private treatment that showed the toe as not painful.  He further explained that the examination showed a very mild antalgic gait and use of a cane to help ambulate.  The examiner opined that the antalgic gait and use of assistive devise is not because of his foot condition but instead solely due to his current back condition.  

Private treatment records dated in 2003, 2005, 2008, 2009, and 2013 note pain from the back radiating down one or both legs.  Dr. JJ diagnosed lumbar radiculopathy in December 2003.  The private provider in April 2013 recorded the Veteran as having no pain associated with the left toe and a non-antalgic gait.  He classified the chronic back pain as secondary to spinal stenosis with radiculopathy and found it likely that the weakness in his left leg is affecting the Veteran's ability to walk and therefore exacerbating his low back pain.  These findings are consistent with the April 2015 VA examiner's rationale that the back disabilities cause the radiculopathic foot pain, which in turn causes the altered gait.    

In February 2008 treatment records, Dr. RT addressed the Veteran's questions about a possible relationship between the toe and back.  He noted that at best, he was able to establish an exacerbational relationship between them, explaining that the ongoing difficulties with his feet make his back pain considerably more difficult to deal with.  At first glance, this opinion appears favorable to the Veteran's claim.  However, in light of the other evidence, the difficulties with the feet that Dr. RT discusses could very well be the radiculopathic pain associated with the back disability and not the hammertoe of one foot.  Dr. RT's opinion addresses foot pain generally and not the hammertoe disability specifically.  As such, the opinion carries less probative value, because it does not address the legal question at hand.  It is further outweighed by the other evidence.  

The Veteran has not reported continuous symptoms since service or within a year of service, so continuity of symptomatology is not relevant in this case.  The Board has considered the benefit of the doubt doctrine, but the weight of the evidence is against finding a causal relationship or aggravation between the back disabilities and the service-connected hammertoe.  See 38 C.F.R. § 3.102.  Rather, the preponderance of the evidence shows that the back causes radiculopathic pain and weakness in the legs and feet, which in turn aggravates the back.  There is no evidence of an in-service incident, and onset of symptoms is shown approximately 38 years after service.  Thus, service connection for a back disability is not established.  See 38 C.F.R. §§ 3.303, 3.310.


ORDER

Service connection for a back disability is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


